NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WALTER L. COLE,                                 No.    17-15772

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02570-CKD

 v.
                                                MEMORANDUM*
D. REAMES; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Walter L. Cole appeals pro se from the magistrate

judge’s order dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

whether the magistrate judge validly entered judgment on behalf of the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and

remand.

      Cole consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636 (c). The magistrate judge then screened and dismissed Cole’s action before

the named defendants had been served. See 28 U.S.C. §§ 1915A,

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                   17-15772